Exhibit 10.1

 

BEIGENE, LTD.

 

AMENDED AND RESTATED

 

2018 INDUCEMENT EQUITY PLAN

 

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the BeiGene, Ltd. 2018 Inducement Equity Plan (the
“Plan”). The purpose of the Plan is to enable BeiGene, Ltd. (the “Company”) and
its Subsidiaries to grant equity awards to induce highly-qualified prospective
officers and employees who are not currently employed by the Company or its
Subsidiaries to accept employment and to provide them with a proprietary
interest in the Company. It is anticipated that providing such persons with a
direct stake in the Company will assure a closer identification of their
interests with those of the Company and its shareholders, thereby stimulating
their efforts on the Company’s behalf and strengthening their desire to remain
with the Company. The Company intends that the Plan be reserved for persons to
whom the Company may issue securities without stockholder approval as an
inducement pursuant to Rule 5635(c)(4) of the Marketplace Rules of the NASDAQ
Stock Market, Inc.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

 

“ADSs” means American depositary shares. Each ADS represents 13 Shares.

 

“ASC 718” means Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation—Stock Compensation.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Non-Qualified Share Options, Share Appreciation
Rights, Restricted Share Units, Restricted Share Awards, Unrestricted Share
Awards and Dividend Equivalent Rights.

 

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Dividend Equivalent Right” means an Award entitling the Grantee to receive
credits based on cash dividends that would have been paid on the Shares
specified in the Dividend Equivalent Right (or other award to which it relates)
if such Shares had been issued to and held by the Grantee.

 

“Effective Date” means the date on which the Plan is approved by the Board as
set forth in Section 17.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

--------------------------------------------------------------------------------


 

“Fair Market Value” of the Shares on any given date means the fair market value
of the Shares determined in good faith by the Administrator; provided, however,
that if the ADSs are admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations. If there are no market quotations for such date,
the determination shall be made by reference to the last date preceding such
date for which there are market quotations.

 

“Grantee” is a recipient of an Award under this Plan.

 

“Non-Qualified Share Option” means any Share Option that is not an incentive
share option.

 

“Option” or “Share Option” means any option to purchase Shares granted pursuant
to Section 5.

 

“Restricted Shares” means the Shares underlying a Restricted Share Award that
remain subject to a risk of forfeiture or the Company’s right of repurchase.

 

“Restricted Share Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Restricted Share Units” means an Award of share units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

 

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding Shares immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding Shares or other equity interests of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction, (iii) the sale of all of the Shares of the Company to an
unrelated person, entity or group thereof acting in concert, or (iv) any other
transaction in which the owners of the Company’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the Company or any successor entity immediately upon
completion of the transaction other than as a result of the acquisition of
securities directly from the Company.

 

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by the Company’s
shareholders, per Share pursuant to a Sale Event.

 

“Shares” means the ordinary shares, par value US$0.0001 per share, of the
Company, subject to adjustments pursuant to Section 3.

 

“Share Appreciation Right” means an Award entitling the recipient to receive
Shares having a value equal to the excess of the Fair Market Value of the Shares
on the date of exercise over the exercise price of the Share Appreciation Right
multiplied by the number of Shares with respect to which the Share Appreciation
Right shall have been exercised.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

 

“Unrestricted Share Award” means an Award of Shares free of any restrictions.

 

SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)                                 Administration of Plan. The Plan shall be
administered by the Administrator.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Powers of Administrator. The Administrator
shall have the power and authority to grant Awards consistent with the terms of
the Plan, including the power and authority:

 

(i)            to select the individuals to whom Awards may from time to time be
granted;

 

(ii)           to determine the time or times of grant, and the extent, if any,
of Non-Qualified Share Options, Share Appreciation Rights, Restricted Share
Awards, Restricted Share Units, Unrestricted Share Awards and Dividend
Equivalent Rights, or any combination of the foregoing, granted to any one or
more Grantees;

 

(iii)          to determine the number of Shares to be covered by any Award;

 

(iv)          to determine and modify from time to time the terms and
conditions, including restrictions, not inconsistent with the terms of the Plan,
of any Award, which terms and conditions may differ among individual Awards and
Grantees, and to approve the forms of Award Certificates;

 

(v)           to accelerate at any time the exercisability or vesting of all or
any portion of any Award in circumstances involving the Grantee’s death,
disability, retirement or termination of employment, or a change in control
(including a Sale Event);

 

(vi)          subject to the provisions of Section 5(c), to extend at any time
the period in which Share Options may be exercised; and

 

(vii)         at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan Grantees.

 

To the extent required under the rules of any securities exchange or market
system on which the Shares are listed,  amendments to the terms of Share Options
granted under the Plan shall be subject to approval by the Company’ shareholders
entitled to vote at a meeting of shareholders.

 

(c)                                  Award Certificate. Awards under the Plan
shall be evidenced by Award Certificates that set forth the terms, conditions
and limitations for each Award which may include, without limitation, the term
of an Award and the provisions applicable in the event employment or service
terminates.

 

(d)                                 Indemnification. Neither the Board nor the
Administrator, nor any member of either or any delegate thereof, shall be liable
for any act, omission, interpretation, construction or determination made in
good faith in connection with the Plan, and the members of the Board and the
Administrator (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under the Company’s articles of association or any directors’ and officers’
liability insurance coverage which may be in effect from time to time and/or any
indemnification agreement between such individual and the Company.

 

(e)                                  Foreign Award Recipients. Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
other countries in which the Company and its Subsidiaries operate or have
employees or other individuals eligible for Awards, the

 

3

--------------------------------------------------------------------------------


 

Administrator, in its sole discretion, shall have the power and authority to:
(i) determine which Subsidiaries shall be covered by the Plan; (ii) determine
which individuals outside the United States are eligible to participate in the
Plan; (iii) modify the terms and conditions of any Award granted to individuals
outside the United States to comply with applicable foreign laws; (iv) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent the Administrator determines such actions to be necessary or advisable
(and such subplans and/or modifications shall be attached to this Plan as
appendices); provided, however, that no such subplans and/or modifications shall
increase the share limitations contained in Section 3(a); and (v) take any
action, before or after an Award is made, that the Administrator determines to
be necessary or advisable to obtain approval or comply with any local
governmental regulatory exemptions or approvals. Notwithstanding the foregoing,
the Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate the Act or any other United States securities law,
the Code, or any other United States governing statute or law.

 

SECTION 3. SHARES ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)                                 Shares Issuable. The maximum number of
Shares reserved and available for issuance under the Plan shall be Twelve
Million (12,000,000)(1), of which 11,480,208 Shares are reserved and remain
available for issuance as of August 8, 2018 (being the effective date of the
approval of this amended and restated Plan by the Board (the “Amended Effective
Date”)) (representing approximately 1.5% of the issued share capital of the
Company as of the Amended Effective Date). For purposes of this limitation, the
Shares underlying any awards granted under this Plan that are forfeited,
canceled, held back upon exercise of an Option or settlement of an award to
cover the exercise price or tax withholding, reacquired by the Company prior to
vesting, satisfied without the issuance of Shares or otherwise terminated (other
than by exercise or settlement) shall be added back to the Shares available for
issuance under the Plan. In the event the Company repurchases Shares on the open
market, such Shares shall not be added to the Shares available for issuance
under the Plan. Subject to such overall limitations, Shares may be issued up to
such maximum number pursuant to any type or types of Award. The Shares available
for issuance under the Plan may be authorized but unissued Shares or Shares
reacquired by the Company.

 

(b)                                 Maximum Individual Limit. Unless approved by
the Company’s shareholders in general meeting, the total number of Shares issued
and to be issued upon the exercise of Share Options granted and to be granted
under the Plan and any other plan of the Company to a Grantee within any
12-month period shall not exceed 1% of the Shares in issue at the date of any
grant.

 

(c)                                  Changes in Shares. Subject to Section 3(d),
if, as a result of any reorganization, recapitalization, reclassification, share
dividend, share split, reverse share split or other similar change in the
Company’s share capital, the outstanding Shares are increased or decreased or
are exchanged for a different number or kind of shares or other securities of
the Company, or additional shares or new or different shares or other securities
of the Company or other non-cash assets are distributed with respect to such
Shares or other securities, or, if, as a result of any merger or consolidation,
sale of all or substantially all of the assets of the Company, the outstanding
Shares are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
Shares reserved for issuance under the Plan, (ii) the number and kind of Shares
or other securities subject to any then outstanding Awards under the Plan,
(iii) the repurchase price, if any, per Share subject to each outstanding
Restricted Share Award, and (iv) the exercise price for each Share subject to
any then outstanding Share Options and Share Appreciation Rights under the Plan,
without changing the aggregate exercise price (i.e., the exercise price
multiplied by the number of Share Options and Share Appreciation Rights) as to
which such Share Options and Share Appreciation Rights remain exercisable. The
Administrator shall also make equitable or proportionate

 

--------------------------------------------------------------------------------

(1) This is the maximum number of Shares reserved and available for issuance as
authorized under the Plan pursuant to the terms of the Plan in effect
immediately prior to the Amended Effective Date.

 

4

--------------------------------------------------------------------------------


 

adjustments in the number of Shares subject to outstanding Awards and the
exercise price and the terms of outstanding Awards to take into consideration
cash dividends paid other than in the ordinary course or any other extraordinary
corporate event. The adjustment by the Administrator shall be final, binding and
conclusive. No fractional Shares shall be issued under the Plan resulting from
any such adjustment, but the Administrator in its discretion may make a cash
payment in lieu of fractional Shares.

 

(d)                                 Mergers and Other Transactions. In the case
of and subject to the consummation of a Sale Event, the parties may cause the
assumption or continuation of Awards previously granted by the successor entity,
or the substitution of such Awards with new Awards of the successor entity or
its parent, with appropriate adjustment as to the number and kind of shares and,
if appropriate, the per share exercise prices, as such parties shall agree. To
the extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted under this Plan shall
terminate. In such case, except as may be otherwise provided in the relevant
Award Certificate, all Options and Share Appreciation Rights that are not
exercisable immediately prior to the effective time of the Sale Event shall
become fully exercisable as of the effective time of the Sale Event, all other
Awards with time-based vesting, conditions or restrictions shall become fully
vested and nonforfeitable as of the effective time of the Sale Event, and all
Awards with conditions and restrictions relating to the achievement of
performance goals may become vested and nonforfeitable in connection with a Sale
Event in the Administrator’s discretion or to the extent specified in the
relevant Award Certificate. In the event of such termination, (i) the Company
shall have the option (in its sole discretion) to make or provide for a payment,
in cash or in kind, to the Grantees holding Options and Share Appreciation
Rights, in exchange for the cancellation thereof, in an amount equal to the
difference between (A) the Sale Price multiplied by the number of Shares subject
to outstanding Options and Share Appreciation Rights (to the extent then
exercisable at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options and Share Appreciation Rights; or
(ii) each Grantee shall be permitted, within a specified period of time prior to
the consummation of the Sale Event as determined by the Administrator, to
exercise all outstanding Options and Share Appreciation Rights (to the extent
then exercisable) held by such Grantee. The Company shall also have the option
(in its sole discretion) to make or provide for a payment, in cash or in kind,
to the Grantees holding other Awards in an amount equal to the Sale Price
multiplied by the number of vested Shares under such Awards.

 

SECTION 4. ELIGIBILITY

 

Grantees under the Plan will be such full- or part-time officers and other
employees of the Company and its Subsidiaries to whom the Company may issue
securities without stockholder approval in accordance with Rule 5635 (c)(4) of
the Marketplace Rules of the NASDAQ Stock Market, Inc., as selected from time to
time by the Administrator in its sole discretion.

 

SECTION 5. SHARE OPTIONS

 

(a)                                 Award of Share Options. The Administrator
may grant Share Options under the Plan. Any Share Option granted under the Plan
shall be in such form as the Administrator may from time to time approve. Share
Options granted under the Plan are Non-Qualified Share Options.

 

Share Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable.

 

(b)                                 Exercise Price. The exercise price per Share
covered by a Share Option granted pursuant to this Section 5 shall be determined
by the Administrator at the time of grant but shall not be less than the higher
of: (i) the Fair Market Value of a Share on

 

5

--------------------------------------------------------------------------------


 

the date of grant; and (ii) the average Fair Market Value of the Shares for the
five business days immediately preceding the day of grant.

 

(c)                                  Option Term. The term of each Share Option
shall be fixed by the Administrator, but no Share Option shall be exercisable
more than ten years after the date the Share Option is granted. Any Share Option
granted but not exercised by the end of its option term will automatically lapse
and be cancelled.

 

(d)                                 Exercisability; Rights of a Shareholder.
Share Options shall become exercisable at such time or times, whether or not in
installments, as shall be determined by the Administrator at or after the grant
date. The Administrator may determine at the time of grant any minimum
period(s) for which a Share Option must be held and/or any minimum performance
target(s) that must be achieved, before the Share Option can be exercised in
whole or in part, and may include at the discretion of the Administrators such
other terms either on a case by case basis or generally. The Administrator may
at any time accelerate the exercisability of all or any portion of any Share
Option. An optionee shall have the rights of a shareholder only as to Shares
acquired upon the exercise of a Share Option and not as to unexercised Share
Options. Accordingly, an optionee shall not have any voting rights, or rights to
participate in any dividends or distributions (including those arising on a
liquidation of the Company) declared or recommended or resolved to be paid to
the shareholders on the register of members of the Company on a date prior to
the name of such optionee being registered on such register.

 

(e)                                  Method of Exercise. Share Options may be
exercised in whole or in part, by giving written or electronic notice of
exercise to the Company, specifying the number of Shares to be purchased.
Payment of the purchase price may be made by one or more of the following
methods except to the extent otherwise provided in the option award certificate:

 

(i)            In cash, by certified or bank check or other instrument
acceptable to the Administrator;

 

(ii)           Through the delivery (or attestation to the ownership following
such procedures as the Company may prescribe (“attestation method”)) of Shares
that are not then subject to restrictions under any Company plan. Such
surrendered Shares shall be valued at Fair Market Value on the exercise date;

 

(iii)          By the optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Company shall prescribe as a condition of such payment procedure; or

 

(iv)          If permitted by the Administrator, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of Shares issuable upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price.

 

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the Shares to
be purchased pursuant to the exercise of a Share Option will be contingent upon
receipt from the optionee (or a purchaser acting in his stead in accordance with
the provisions of the Share Option) by the Company of the full purchase price
for such Shares and the fulfillment of any other requirements contained in the
option award certificate or applicable provisions of laws (including the
satisfaction of any withholding taxes that the Company is obligated to withhold
with respect to the optionee). In the event an optionee chooses to pay the
purchase price by previously-owned Shares through the

 

6

--------------------------------------------------------------------------------


 

attestation method, the number of Shares transferred to the optionee upon the
exercise of the Share Option shall be net of the number of attested Shares. In
the event that the Company establishes, for itself or using the services of a
third party, an automated system for the exercise of Share Options, such as a
system using an internet website or interactive voice response, then the
paperless exercise of Share Options may be permitted through the use of such an
automated system.

 

SECTION 6. SHARE APPRECIATION RIGHTS

 

(a)                                 Award of Share Appreciation Rights. The
Administrator may grant Share Appreciation Rights under the Plan. A Share
Appreciation Right is an Award entitling the recipient to receive Shares having
a value equal to the excess of the Fair Market Value of a Share on the date of
exercise over the exercise price of the Share Appreciation Right multiplied by
the number of Shares with respect to which the Share Appreciation Right shall
have been exercised.

 

(b)                                 Exercise Price of Share Appreciation Rights.
The exercise price of a Share Appreciation Right shall not be less than 100
percent of the Fair Market Value of the Shares on the date of grant in the case
of any grant to a Grantee who is subject to U.S. income tax.

 

(c)                                  Grant and Exercise of Share Appreciation
Rights. Share Appreciation Rights may be granted by the Administrator
independently of any Share Option granted pursuant to Section 5 of the Plan.

 

(d)                                 Terms and Conditions of Share Appreciation
Rights. Share Appreciation Rights shall be subject to such terms and conditions
as shall be determined by the Administrator at the time of the grant. Such terms
and conditions may differ among individual Awards and Grantees. The term of a
Share Appreciation Right may not exceed ten years.

 

SECTION 7. RESTRICTED SHARE AWARDS

 

(a)                                 Nature of Restricted Share Awards. The
Administrator may grant Restricted Share Awards under the Plan. A Restricted
Share Award is any Award of Restricted Shares subject to such restrictions and
conditions as the Administrator may determine at the time of grant. Conditions
may be based on continuing employment (or other service relationship) and/or
achievement of pre-established performance goals and objectives. The terms and
conditions of each such Award shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and Grantees.

 

(b)                                 Rights as a Shareholder. Upon the grant of a
Restricted Share Award and payment of the purchase price, if any, subject to the
restrictions and conditions set forth in the award certificate, a Grantee shall
have all the rights of a shareholder with respect to Restricted Shares,
including the voting of the Restricted Shares and receipt of dividends; provided
that if the lapse of restrictions with respect to the Restricted Share Award is
tied to the achievement of performance goals, any dividends paid by the Company
during the performance period shall accrue and not be paid to the Grantee except
to the extent the performance goals are met with respect to the Restricted Share
Award. Unless the Administrator shall otherwise determine, (i) uncertificated
Restricted Shares shall be accompanied by a notation on the records of the
Company or the transfer agent to the effect that they are subject to forfeiture
until such Restricted Shares are vested as provided in Section 7(d), and
(ii) certificated Restricted Shares shall remain in the possession of the
Company until such Restricted Shares are vested as provided in Section 7(d), and
the Grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.

 

(c)                                  Restrictions. Restricted Shares may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided in the

 

7

--------------------------------------------------------------------------------


 

Restricted Share Award Certificate. Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 15, in
writing after the Award is issued, if a Grantee’s employment (or other service
relationship) with the Company and its Subsidiaries terminates for any reason,
any Restricted Shares that have not vested at the time of termination shall
automatically and without any requirement of notice to such Grantee from or
other action by or on behalf of, the Company be deemed to have been reacquired
by the Company at its original purchase price (if any) from such Grantee or such
Grantee’s legal representative simultaneously with such termination of
employment (or other service relationship), and after the reacquisition shall
cease to represent any ownership of the Company by the Grantee or rights of the
Grantee as a shareholder. Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a Grantee shall surrender
such certificates to the Company upon request without consideration.

 

(d)                                 Vesting of Restricted Shares. The
Administrator at the time of grant shall specify the date or dates and/or the
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Shares and the Company’s right of
repurchase or forfeiture shall lapse. Subsequent to such date or dates and/or
the achievement of such performance goals, objectives and other conditions, the
shares as to which the Company’s right of repurchase or forfeiture has lapsed
shall no longer be Restricted Shares and shall be deemed “vested.”

 

SECTION 8. RESTRICTED SHARE UNITS

 

(a)                                 Nature of Restricted Share Units. The
Administrator may grant Restricted Share Units under the Plan. A Restricted
Share Unit is an Award of share units that may be settled in Shares upon the
satisfaction of such restrictions and conditions at the time of grant.
Conditions may be based on continuing employment (or other service relationship)
and/or in the case of a Grantee who is not a U.S. taxpayer, achievement of
pre-established performance goals and objectives. The terms and conditions of
each such Award shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and Grantees. At the end of the
vesting period, the Restricted Share Units, to the extent vested, shall be
settled in the form of Shares.

 

(b)                                 Rights as a Shareholder. A Grantee shall
have the rights as a shareholder only as to Shares acquired by the Grantee upon
settlement of Restricted Share Units; provided, however, that the Grantee may be
credited with Dividend Equivalent Rights with respect to the share units
underlying his Restricted Share Units, subject to the provisions of Section 10
and such terms and conditions as the Administrator may determine.

 

(c)                                  Termination. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 15, in writing after the Award is issued, a Grantee’s right in all
Restricted Share Units that have not vested shall automatically terminate upon
the Grantee’s termination of employment (or cessation of service relationship)
with the Company and its Subsidiaries for any reason.

 

SECTION 9. UNRESTRICTED SHARE AWARDS

 

Grant or Sale of Unrestricted Shares. The Administrator may grant (or sell at
par value or such higher purchase price determined by the Administrator) an
Unrestricted Share Award under the Plan. An Unrestricted Share Award is an Award
pursuant to which the Grantee may receive Shares free of any restrictions under
the Plan. Unrestricted Share Awards may be granted in respect of past services
or other valid consideration, or in lieu of cash compensation due to such
Grantee.

 

SECTION 10. DIVIDEND EQUIVALENT RIGHTS

 

(a)                                 Dividend Equivalent Rights. The
Administrator may grant Dividend Equivalent Rights under the Plan. A Dividend
Equivalent Right is an Award entitling the

 

8

--------------------------------------------------------------------------------


 

Grantee to receive credits based on cash dividends that would have been paid on
the Shares specified in the Dividend Equivalent Right (or other Award to which
it relates) if such Shares had been issued to the Grantee. A Dividend Equivalent
Right may be granted to any Grantee as a component of an award of Restricted
Share Units or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the Award Certificate. Dividend
equivalents credited to the holder of a Dividend Equivalent Right shall be paid
currently. Dividend Equivalent Rights may be settled in cash or Shares or a
combination of cash and Shares. A Dividend Equivalent Right granted as a
component of an Award of Restricted Share Units shall provide that such Dividend
Equivalent Right shall be settled only upon settlement or payment of, or lapse
of restrictions on, such other Award, and that such Dividend Equivalent Right
shall expire or be forfeited or annulled under the same conditions as such other
Award.

 

(b)                                 Termination. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 15, in writing after the Award is issued, a Grantee’s rights in all
Dividend Equivalent Rights shall automatically terminate upon the Grantee’s
termination of employment (or cessation of service relationship) with the
Company and its Subsidiaries for any reason.

 

SECTION 11. TRANSFERABILITY OF AWARDS

 

(a)                                 Transferability. Except as provided in
Section 11(b), during a Grantee’s lifetime, his or her Awards shall be
exercisable only by the Grantee, or by the grantee’s legal representative or
guardian in the event of the Grantee’s incapacity. No Awards shall be sold,
assigned, transferred or otherwise encumbered or disposed of by a Grantee other
than by will or by the laws of descent and distribution or pursuant to a
domestic relations order. No Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind, and any purported transfer in
violation of this Section 11(a) shall be null and void.

 

(b)                                 Administrator Action. Notwithstanding
Section 11(a), the Administrator, in its discretion, may permit either in the
Award Certificate for a given Award or by subsequent written approval the
Grantee to transfer Non-Qualified Share Options to the Grantee’s immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a Grantee for value.

 

(c)                                  Family Member. For purposes of
Section 11(b), “family member” shall mean a Grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the grantee’s household (other than a tenant of the Grantee), a trust in
which these persons (or the Grantee) have more than 50 percent of the beneficial
interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than 50 percent of the voting interests.

 

(d)                                 Designation of Beneficiary. To the extent
permitted by the Company, each Grantee to whom an Award has been made under the
Plan may designate a beneficiary or beneficiaries to exercise any Award or
receive any payment under any Award payable on or after the Grantee’s death. Any
such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased Grantee, or if the designated
beneficiaries have predeceased the Grantee, the beneficiary shall be the
Grantee’s estate.

 

9

--------------------------------------------------------------------------------


 

SECTION 12. TAX WITHHOLDING

 

(a)                                 Payment by Grantee. Each Grantee shall, no
later than the date as of which the value of an Award or of any Shares or cash
received under the Award first becomes includable in the gross income of the
Grantee for income, employment or other tax purposes, pay to the Company or a
Subsidiary, or make arrangements satisfactory to the Administrator regarding
payment of, any taxes of any kind required by law to be withheld by the Company
or a Subsidiary with respect to such income. The Company and its Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Grantee. The Company’s
obligation to deliver evidence of book entry (or share certificates) to any
Grantee is subject to and conditioned on tax withholding obligations being
satisfied by the Grantee.

 

(b)                                 Payment in Shares. Subject to approval by
the Administrator, a Grantee may elect to have the Company’s or Subsidiary’s
required tax withholding obligation satisfied, in whole or in part, by
authorizing the Company to withhold from Shares to be issued pursuant to any
Award a number of Shares with an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the withholding amount due; provided
however, that the amount withheld does not exceed the maximum statutory rate or
such lesser amount as is necessary to avoid liability accounting treatment. The
Administrator may also require Awards to be subject to mandatory share
withholding up to the required withholding amount. For purposes of share
withholding, the Fair Market Value of withheld Shares shall be determined in the
same manner as the value of the Shares includible in income of the Grantees.

 

SECTION 13. TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

 

(a)                                 Termination of Employment. If the Grantee’s
employer ceases to be a Subsidiary, the Grantee shall be deemed to have
terminated employment for purposes of the Plan.

 

(b)                                 For purposes of the Plan, the following
events shall not be deemed a termination of employment:

 

(i)            a transfer to the employment of the Company from a Subsidiary or
from the Company to a Subsidiary, or from one Subsidiary to another; or

 

(ii)           an approved leave of absence for military service or sickness, or
for any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.

 

SECTION 14. AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend (including to increase the number of Shares
reserved and available for issuance hereunder) or discontinue the Plan and the
Administrator may, at any time, amend or cancel any outstanding Award for the
purpose of satisfying changes in law or for any other lawful purpose, but no
such action shall adversely affect rights under any outstanding Award without
the holder’s consent. Except as provided in Section 3(c) or 3(d), without prior
shareholder approval, in no event may the Administrator exercise its discretion
to reduce the exercise price of outstanding Share Options or Share Appreciation
Rights or effect repricing through cancellation and re-grants or cancellation of
Share Options or Share Appreciation Rights in exchange for cash or other Awards.
To the extent required under the rules of any securities exchange or market
system on which the Shares are listed, Plan amendments shall be subject to
approval by the Company shareholders entitled to vote at a meeting of
shareholders. Nothing in this Section 14 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c) or 3(d).

 

10

--------------------------------------------------------------------------------


 

In the event that the Plan is terminated while any Share Option remains
outstanding and unexercised, the provisions of this Plan shall remain in full
force to the extent necessary to give effect to the exercise of any such Share
Option.

 

SECTION 15. STATUS OF PLAN

 

With respect to the portion of any Award that has not been settled or exercised
and any payments in cash, Shares or other consideration not received by a
Grantee, a Grantee shall have no rights greater than those of a general creditor
of the Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Shares or make payments with respect to Awards, provided
that the existence of such trusts or other arrangements is consistent with the
foregoing sentence.

 

SECTION 16. GENERAL PROVISIONS

 

(a)                                 No Distribution. The Administrator may
require each person acquiring Shares pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the Shares
without a view to their distribution.

 

(b)                                 Delivery of Share Certificates. Share
certificates to Grantees under this Plan shall be deemed delivered for all
purposes when the Company or a share transfer agent of the Company has mailed
such certificates to the Grantee at the Grantee’s last known address on file
with the Company. Uncertificated Shares shall be deemed delivered for all
purposes when the Company or a share transfer agent of the Company shall have
given to the Grantee by electronic mail (with proof of receipt) or by mail to
the Grantee at the Grantee’s last known address on file with the Company, notice
of issuance and recorded the issuance in its records (which may include
electronic “book entry” records). Notwithstanding anything to the contrary in
this Plan, the Company shall not be required to issue or deliver any
certificates evidencing Shares pursuant to the exercise of any Award, unless and
until the Administrator has determined, with advice of counsel (to the extent
the Administrator deems such advice necessary or advisable), that the issuance
and delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the Shares or ADSs are listed, quoted or traded. All share
certificates delivered pursuant to the Plan shall be subject to any
stop-transfer orders and other restrictions as the Administrator deems necessary
or advisable to comply with federal, state or foreign jurisdiction, securities
or other laws, rules and quotation system on which the Shares or ADSs are
listed, quoted or traded. The Administrator may place legends on any share
certificate to reference restrictions applicable to the Shares. In addition to
the terms and conditions of this Plan, the Administrator may require that an
individual make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or requirements. The Administrator shall
have the right to require any individual to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Administrator.

 

(c)                                  Shareholder Rights. Until the name of the
Grantee appears in the register of members of the Company, which is prima facie
evidence that the Grantee is a shareholder of the Company, no right to vote or
receive dividends or any other rights of a shareholder will exist with respect
to Shares to be issued in connection with an Award, notwithstanding the exercise
of a Share Option or any other action by the Grantee with respect to an Award.

 

(d)                                 Other Compensation Arrangements; No
Employment Rights. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, including trusts, and
such arrangements may be either generally applicable or applicable only in
specific cases. The adoption of this Plan and the grant of Awards do not confer
upon any employee any right to continued employment with the Company or any
Subsidiary.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Trading Policy Restrictions. Option
exercises and other Awards under the Plan shall be subject to the Company’s
insider trading policies and procedures, as in effect from time to time.

 

(f)                                   Clawback Policy. Awards under the Plan
shall be subject to the Company’s clawback policy, as in effect from time to
time.

 

SECTION 17. EFFECTIVE DATE OF PLAN

 

This Plan shall become effective immediately upon approval by the Board.

 

SECTION 18. GOVERNING LAW

 

This Plan and all Awards and actions taken under them shall be governed by, and
construed in accordance with, the laws of the Cayman Islands. In relation to any
proceeding arising out of or in connection with this Plan, the Company and the
Grantees irrevocably submit to the exclusive jurisdiction of the Cayman Islands
courts.

 

DATE APPROVED BY BOARD OF DIRECTORS: June 6, 2018

 

DATE OF APPROVAL OF AMENDED AND RESTATED PLAN BY BOARD OF DIRECTORS: August 7,
2018

 

12

--------------------------------------------------------------------------------